                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                    Case No. 18-cr-00606-MMC-1
                                                      Plaintiff,
                                  8
                                                                                      ORDER DENYING DEFENDANT'S
                                                v.                                    MOTION FOR COMPASSIONATE
                                  9
                                                                                      RELEASE
                                  10     CHRISTOPHER BULJAN,
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is defendant Christopher Buljan's ("Buljan") "Motion for

                                  14   Compassionate Release Sentence Modification Under 18 U.S.C. § 3582," filed April 16,

                                  15   2021. The government has filed opposition, to which Buljan has replied. Having read

                                  16   and considered the parties' respective written submissions, the Court rules as follows.

                                  17         Assuming, arguendo, Buljan can establish he has exhausted his administrative

                                  18   remedies (see Waggener Decl., filed May 4, 2021 ¶¶ 5-8; Supp. Waggener Decl., filed

                                  19   May 6, 2021, Attachment), the Court, for the reasons stated by the government, finds

                                  20   Buljan has not demonstrated the existence of extraordinary and compelling reasons

                                  21   warranting a reduction of his sentence. (See Pl.'s Opp. at 6:16-18, 8:3-13:2.)

                                  22         Accordingly, defendant's motion is hereby DENIED.

                                  23         IT IS SO ORDERED.

                                  24

                                  25   Dated: May 7, 2021
                                                                                              MAXINE M. CHESNEY
                                  26                                                          United States District Judge
                                  27

                                  28
